DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 9-12, 14, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2010/0013442 A1).
	Regarding claim 1, Yamazaki et al. discloses a test system for a charging device (E2), comprising (Fig. 7): the charging device, comprising a switch tube (SW1) and a control module (12, 17); and a power supply module (11), coupled to a control electrode (The base terminal of the BJT, hereinafter refers to as Base terminal) of the switch tube (SW1) and configured to output a voltage signal to the control electrode (The base) of the switch tube (SW1), so that a voltage between a first end (51e) and a second end 
Regarding claim 4, Yamazaki et al. discloses the switch tube (SW1) is an N-type switch tube and a voltage value of the voltage signal output by the power supply module is gradually reduced (The limitation is true for any voltage of battery). 
Regarding claim 7, Yamazaki et al. discloses Dated: December 23, 2019a voltage measurement device (51e), coupled to the first end (Emitter) and the second end (Collector)(The collector of SW1 connect to cell E2 and then to negative line) of the switch tube (SW1) respectively, and configured to measure the voltage between the first end and the second end of the switch tube (SW1), so that adjusting the voltage value of the voltage signal output by the power supply module (11) is stopped when the voltage between the first end and the second end of the switch tube reaches the preset voltage protection value (Charge full).  
Regarding claim 9, Yamazaki et al. discloses the control module (56) is configured to detect the voltage between the first end and the second end of the switch tube (SW1) through a voltage detection unit (51e) (See also element 59, figure 10), and to control the charging device (10D) to enter the protection state when the protection function against abnormal voltage (S2) drop of the charging device is normal and the voltage between the first end and the second end of the switch tube (SW1) is greater than the preset voltage protection value.  

Regarding claim 11, Yamazaki et al. discloses the charging interface (Between AC adaptor side and set side) has a positive power line coupled to a positive output end of a charging circuit (Set side) of the charging device and a negative power line coupled to a negative output end of the charging circuit of the charging device (Set side), in which the switch tube (Sw1) is coupled in series with the positive power line or the negative power line (Note: The “or” reads on alternative exclusive embodiments).
Regarding claim 12, Yamazaki et al. discloses a prompt module (J6)(Fig. 16), coupled to the control module and configured to provide a prompt on a {YB:00935951.DOCX }International Application Serial No. PCT/CN2018/109082Page 7 of 10Preliminary AmendmentDated: December 23, 2019test result of the protection function (Par. [032]-[037]) against abnormal voltage drop (55) or a protection state of the charging device under control of the control module.  
Regarding claim 14, Yamazaki et al. discloses a test method for a charging device, comprising: outputting (Fig. 6), a voltage signal (Voltage output element 10D) to a control electrode of a switch tube (Sw1) in the charging device (50D), so as to enable a voltage between a first end (Emitter) and a second end (Collector) of the switch tube (SW1)  to be greater than a preset voltage protection value (Vref); and determining (Element 55) an operating state of the charging device (50D) when the voltage between the first end and the second end of the switch tube (SW1) is greater than the preset voltage protection 
Regarding claim 19, Yamazaki et al. discloses measuring the voltage (51e) between the first end (Emitter) and the second end (Collector) of the switch tube (SW1), and controlling (Element 57) the charging device to enter a protection state when the protection function against abnormal voltage (55) drop of the charging device is normal and the voltage between the first end (Emitter) and the second end (Collector) of the switch tube is (SW1) greater than the preset voltage protection value (Vref).  
Regarding claim 20, Yamazaki et al. discloses a prompt (J5) (Fig. 16) on a test result of the protection function against abnormal voltage drop (Element 55) or a protection state of the charging device (Note: The “or” reads on alternative exclusive embodiments).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2010/0013442 A1) in view of Schulz (US 2013/0345025 A1).
	Regarding claim 2, Yamazaki et al. discloses the charging device further has a charging interface (Between AC adapter side and set side).
Yamazaki et al. does not explicitly disclose coupled to a load module even it is inherent that the interface (Between AC adapter side and set side) can be coupled to a load.
Schulz discloses a system similar to that of Yamazaki et al. and further discloses interface coupled to a load module (104).
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to incorporate the load module as taught by Schulz into the system of Yamazaki et al. because it is typical feature on devices using secondary battery.
Regarding claim 3, pertinence to the discussion of claim 2 above, Yamazaki et al. does not explicitly discloses interface coupled to load module.
Schulz discloses a system similar to that of Yamazaki et al. and further discloses interface coupled to a load module (104), wherein the load module is charged with a constant current (Schulz’s par. [056], “the load module 104 absorbing the power by dissipating the energy as heat in a resistor”, therefore, the load is constant current load.
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to incorporate the load module as taught by Schulz into the system of Yamazaki et al. because of the same reason as set forth in claim 2.
Claims 5, 6,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2010/0013442 A1) in view of Zuo et al. (US 2017/0187287 A1).
	Regarding claim 5, Yamazaki et al. does not disclose the switch tube is a P-type switch tube, and a voltage value of the voltage signal output by the power supply module is gradually increased. 
Regarding claim 6, the only difference between Yamazaki et al. and the claimed invention is that the claimed invention recites the switch tube is a MOS transistor or a triode, whereas Yamazaki et al. discloses a BJT transistor.
	Zuo et al. discloses power converter and switching power supply device and further discloses the switch tube is a P-type switch tube (K1), and a voltage value of the voltage signal output by the power supply module is gradually increased (Voltage output increase when charged).
	 It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to incorporate the P-type switch as taught by Zuo into the system of Yamazaki et al. because P-type or N-type is a matter of design choice and involves only routine experimental.	{YB:00935951.DOCX }International Application Serial No. PCT/CN2018/109082Page 6 of 10 Preliminary Amendment
Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
November 4, 2021